             Case 3:20-cr-00435-SI      Document 33       Filed 03/07/21      Page 1 of 1




SCOTT ERIK ASPHAUG
Acting United States Attorney
District of Oregon
THOMAS S. RATCLIFFE, ILSB #6243708
Thomas.Ratcliffe@usdoj.gov
Assistant United States Attorneys
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America

                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

 UNITED STATES OF AMERICA                                                        3:20-CR-00435-SI

                   v.                                   MOTION TO DISMISS INDICTMENT
                                                                      WITH PREJUDICE
 JESSE HERMAN BATES,
                                                                      Rule 48(a), Fed. R. Crim. P.
                   Defendant.

           The United States of America hereby moves the Court for an Order under Rule 48(a),

Fed. R. Crim. P., to dismiss with prejudice the indictment in this case, in the best interests of

justice.

           Dated this 7th day of March, 2021.

                                                       Respectfully submitted,

                                                       SCOTT ERIK ASPHAUG
                                                       Acting United States Attorney


                                                       /s/ Thomas S. Ratcliffe
                                                       THOMAS S. RATCLIFFE, ILSB #6243708
                                                       Assistant United States Attorney
